By the Court.
— The judgment of the Common Pleas must be reversed. The defendant admitted by his plea, the authority of the plaintiff to maintain an action in the relation in which he sued. The sufficiency of the probate could not, under the pleadings in the cause, be questioned on the trial. Judgment reversed and a venire de novo awarded.
The court gave no opinion on the question intended to be raised by the defendant below, as to the validity of probates made out of the State.
Cited ih Gulich Y.Van Arsdalen % Penn. 74S; Voorhees v.Woodhull.